Title: James Madison to Bernard Peyton, 9 May 1829
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                May 9. 1829
                            
                        
                        
                            
                        Yours of Apl. 28 came duly to hand and I thank you for the attention given to mine which it answered. Do me the
                            further favor to pay Mr. Ritch[ie] the annual advance for the Enquirer, due about this time. The enclosed note for it was
                            left with me at my request, by one of the Collect[ors] for that paper, & will do for the receipt.
                        My overseer tells me he must pause in Sending down my Tobo. for some days. By this time 6 Hhds will be in
                            the warehouse, & he says there will be 4 more of the same, his best Class. You will Judge whether the State of the
                            market advises a sale of what is on hand, or a delay for the chance of its improvement. Should an immediate partial Sale
                            be judged best, no objection lies on my part.
                        
                            
                                
                            
                        
                    